DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/1/2020 have been fully considered but they are not persuasive.
Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.
Applicant has argued: 
…Further, the Examiner suggested that it is unclear if claim 3 requires a second object to be delivered prior to the third object and that if a second object is required, is unclear what the second object is and what method step comprises the second object. The Examiner suggested that there was a typographical error and claim 3 was intended to depend from claim 2, which includes a second object. Applicant asserts that none of the above apply... The correct statement is that the third object moves the second valve with pressure to open a second casing port through the casing. There is no second object in Claim 2 and there is no relationship or dependence between the third object and the second object.

The Office disagrees with Applicants assertion, “There is no second object in Claim 2” Claim 2 states: “The method according to claim 1 wherein the step of closing the first casing port includes the steps of: delivering a second object…” 
	Applicant has argued claim 3 included a typographical error, but correctly depends from claim 1. Claim 1 recites a first object but not a second object. Claim 3 recites a third object. Applicant has amended claim 3 to remove reference to “the second object” and still contains reference to a “third object”. 

By definition, in order to have a third, there must be a second. However, claims 1 and 3 do not recite or define the second object. Claim 3 recites a third object. It is unclear what would be considered a second object. For example, after a first obturator is placed in the well it is unclear if a second obturator must be placed prior to the third obturator or if Applicant considers fluid/cement to be the second (un-recited) object. 

Applicant did not address the 112(b) rejections of claim 4. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3, which depends from claim 1, recites the limitation "…delivering a third object…” in the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no second object in claim 1. It is unclear if claim 3 requires a second object to be delivered prior to the third object. If a second object is required, is unclear what the second object is and what method step comprises the second object. Applicant has argued claim 3 correctly does not depend from the only claim that recites a second object and claim 3 intends to recite only a first and third object. 

The Office request that Applicant point out what object is used second and third in the series of objects recited in claim 3.

Applicant has argued the claim in view of the amendment is correct, however, it is unclear how to have a second object without a third object. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “third” in claim 3 is used by the claim to mean “second,” while the accepted meaning is “one more than second.” The term is indefinite because the specification does not clearly redefine the term.
Claim 4, which depends from claim 3, which depends from claim 1, recites the limitation "…and moving the second valve with the fourth object with pressure to close 
Additionally, claim 4 requires the second object correspond to the second valve. The examiner believes this may be a typographical error and the fourth object causes the second valve to close the second port as consistent with the specification as filed. 
Claim 4 is rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schnitter

Regarding claim 1, Schnitter teaches:
A method for selectively cementing a casing (Schnitter 4), comprising: 
locating (Schnitter via object comprising 115-117, Fig. 11A-11C) a first valve (Schnitter 6, comprising at least 55, 96, 85, 30) having a first valve unique profile (Schnitter near 96, see near 6 in Fig. 11) in the casing; 
(Schnitter comprising 115-117) having a matching profile (Schnitter 115) to the first valve unique profile for sealingly landing on the first valve; 
moving (Schnitter Fig. 11A-11C) the first valve with said first object with pressure to open a first casing port (Schnitter 32) through the casing, the first casing port extending from the interior of the casing to the exterior of the casing; 
flowing (Schnitter see arrows Fig. 11C-11D) cement from the interior of the casing to the exterior of the casing through the first casing port; and closing (Schnitter Fig. 11E) the first casing port by further moving (Schnitter Fig. 11D-E) the first valve. 

Regarding claim 2, Schnitter teaches:
The method according to claim 1 including, wherein the step of closing the first casing port includes the steps of: delivering a second object (Schnitter comprising 120, 146, 145) for sealingly landing on the first valve; and moving (Schnitter Fig. 11D-E) the first valve with the second object with pressure to close the first casing port. 

Regarding claim 3, Schnitter teaches:
The method according to claim 1 further including the steps of: 
locating (Schnitter via object comprising 121, Fig. 11F-11G) a second valve (Schnitter 5, comprising at least 55, 96, 85, 30) having a second valve unique profile (Schnitter 96 near 121) in the casing; 
(Schnitter comprising 121) having a matching profile (Schnitter 121) to the second valve unique profile for sealingly landing on the second valve; 
moving (Schnitter Fig. 11F-11G) the second valve with the third object with pressure to open a second casing port (Schnitter 32 near 121) through the casing, the second casing port extending from the interior of the casing to the exterior of the casing; flowing cement (Schnitter see arrows Fig. 11E-11G) from the interior of the casing to the exterior of the casing through the second casing port; and closing (Schnitter Fig. 11G) the second casing port by further moving (Schnitter Fig. 11F-11G) the second valve. 

Regarding claim 4, Schnitter teaches:
The method according to claim 3 including wherein the step of closing the second casing port includes the steps of: delivering a fourth object (Schnitter comprising 120a, 146, 145) for sealingly landing on the second valve; and moving (Schnitter Fig. 11F-11G) the second valve with the fourth object with pressure to close the second casing port.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/David Carroll/           Primary Examiner, Art Unit 3674